DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/14/2022 has been entered. Claims 1-9 and 11-23 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 11/24/2021, except where otherwise stated. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6, 19, and 20 the limitation “said additive providing flavor, providing structure, providing coloring, providing aroma, regulating the nutritional value, stabilizing the nutritional value” renders the claims indefinite because it is not clear if the additive must meet all of the listed limitations or only one. A suggested possible amendment is “said additive providing flavor, providing structure, providing coloring, providing aroma, regulating the nutritional value, or stabilizing the nutritional value”. For the purposes of further examination, the Examiner has interpreted the claim to mean that the additive must only meet one of the listed criteria.
Claim 7 is rejected as indefinite for depending upon indefinite claim 6. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 8-16, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biglione (US 2017/0035078 A1) in view of Desai (US 20110281005 A1) and Smith (US 5394790 A).
Regarding claim 1, Biglione teaches (Paragraph 0008) applying an electric field to food pieces and par-frying the food pieces in oil. Biglione further teaches (Paragraph 0019) marinating potato slices in a salt solution (an additive) prior to frying. Additionally, Biglione teaches (Paragraph 0032, 0033) the oil content of the fried food products that are produced by the invention can be controlled precisely, and a reduced oil content product can be provided by using a high temperature finish frying step (i.e. the frying step can be used to adjust the oil content of the chips).
Biglione is silent on setting a desired oil content of said food to a specific predetermined value. Biglione is further silent on preserving said food product after said additive has been introduced in said food product and after the food product has been treated to attain the desired oil content.
Desai teaches (Paragraph 0003, 0068) an improved method for the production of reduced oil potato chips and more particularly to a method of controlling the oil-pickup within the fryer, wherein hot-potato pre-treatment, followed by frying and then finally combined with a post-fryer, superheated-steam treatment, should enable the manufacture of fried potato chips having an oil content as low as 18% by weight (specific, predetermined value).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Biglione to incorporate the method of adjusting the oil content taught by Desai since both are directed to processes for making potato chips, since both teach adjusting the oil content during frying, since producing potato chips with a specific predetermined oil content is known in the art as shown by Desai, and since low oil content is desirable for nutritional reasons and many consumers prefer healthier alternatives to the traditional snack foods which can be achieved by decreasing the oil content of the chip (Desai, Paragraph 0010).
Smith teaches (Col. 2, lines 8-19) a potato chip making process in which potato chips are fried and subsequently packaged (where packaging the chips constitutes preserving them).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Biglione to incorporate the packaging (preservation) step of Smith since both are directed to processes for producing potato chips, since both teach frying potato chips, since packaging fried potato chips is known in the art as shown by Smith, and since most of the potato chips are consumed in the future, the potato chips are packaged in a way that preserves their freshness so that they do not spoil in transit or while being stored before sale to the consumer (Smith, Col. 1, lines 29-33).
Regarding claim 2, Biglione teaches (Paragraph 0016) subjecting potatoes to a pulsed electric field that causes electroporation of the starch cells.
Regarding claims 3 and 16, Biglione teaches (Paragraph 0044) producing potato chips by subjecting them to a pulsed electric field, then slicing the potatoes, then frying them. Biglione further teaches (Paragraph 0045) a modification to the above process in which the potatoes are marinated in a salt solution (additive) between the slicing and frying steps, i.e. after the potatoes have been conditioned by the pulsed electric field.
Regarding claims 6, 19, and 20, Biglione teaches (Paragraph 0019) marinating potato slices in a salt solution. The salt additive would provide flavor to the potatoes.
Regarding claim 8, Biglione teaches (Paragraph 0019) marinating potato slices in a salt solution, i.e. the salt additive is dissolved in a liquid when it is brought into contact with the food product.
Regarding claim 9, Biglione teaches (Paragraph 0019) marinating potato slices in a salt solution, i.e. the potato slices are placed into the salt solution.
Regarding claim 11, Biglione teaches (Paragraph 0044, 0045) preparing potato chips in a process in which the potatoes are marinated in salt results in a product with an oil content of 22.67% which is different from the oil content of 23.72% produced in an identical process without marinating the potatoes in a salt solution. (It should be noted that the requirement for adjusting the oil content when the additive is introduced does not necessarily require that the additive be added during the step of setting the desired oil content of the food product. In other words, the claim language allows for adjusting the oil content to specific predetermined value in one step and further or previously adjusting the oil content during the step of introducing the additive).
Regarding claim 12, Biglione teaches (Paragraph 0008) par-frying food pieces, which is a means of preservation and heating. 
Regarding claim 13, Biglione teaches (Paragraph 0008) par-frying food pieces, which is a method of cooking.
Regarding claim 14, Biglione teaches (Paragraph 0004) producing potato chips from raw potatoes, which are a vegetable material.
Regarding claim 15, Biglione teaches (Paragraph 0015) producing potato chips, a snack product.
Regarding claims 21 and 22, Biglione teaches (Paragraph 0019) adding salt to the potatoes in the production of potato chips, which would result in a salty snack product.  
Claim(s) 4, 5, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biglione (US 2017/0035078 A1) in view of Desai (US 20110281005 A1) and Smith (US 5394790 A), and further in view of Romero (US 20040115334 A1).
Regarding claims 4, 5, 17, and 18, Biglione teaches (Paragraph 0016) slicing potatoes, a type of mechanical energy in which the food product is cut up.
Biglione is silent on the mechanical energy acting upon the food product during or after the step of introducing the additive.
Romero teaches (Paragraph 0014, 0016) immersing the fresh potatoes that may have been previously sliced in an aqueous solution of a food-grade salt, said saline solution being stirred constantly (where stirring constitutes mechanical energy acting upon the potatoes). Romero further teaches (Paragraph 0017) that the potatoes may be fried at a later cooking stage.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Biglione to incorporate the teaching of Romero since both are directed to methods of preparing sliced potatoes, since both teach adding salt via a salt solution, since stirring potatoes in a salt solution is known in the art as shown by Romero, since the treatment of Romero generates a greater flow of starch from the inside of the cells in the outermost layers of the potato toward the liquid medium which will result later in a lower level of fat retention in the final frying operation (Romero Paragraph 0017) which will consequently make the final product healthier, and since stirring during margination will lead to more forceful contact between the salt and potatoes, thus speeding up the process of adding salt and/or allowing the salt to penetrate deeper into the potatoes.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biglione (US 2017/0035078 A1) in view of Desai (US 20110281005 A1) and Smith (US 5394790 A), and further in view of De Rooij (US 5045335 A).
Regarding Claim 7, Biglione is silent on a precursor being converted into an additive.
De Rooij teaches (Col. 2, lines 41-45, 55-61) a method for processing potato parts by treating them with a processed flavor mixture, wherein during the frying operation, the processed flavor mixture, which contains flavor precursor compounds like addition products of reducing sugars, amino acids, and sulfhydryl compounds, which have attached to the potato material react upon heating further to form flavor compounds like maltols, furanones, thiazolidins, thiophene derivatives, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Biglione to incorporate the process of converting precursors into additives during frying as taught by De Rooij since both are directed to methods of preparing a potato product, since both teach the use of additives, since both teach frying potato pieces, since converting a precursor to an additive during frying is known in the art as shown by De Rooij, since the additives of De Rooij improve the flavor of potato products like French fried potatoes, chips and crisps so that these potato products have a beef or meat-like flavor (De Rooij, Col. 1, lines 15-18), and since using precursors that are converted during frying, the food product may end with flavor changing additives rather than having additives that are added initially and destroyed during frying.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biglione (US 2017/0035078 A1) in view of Desai (US 20110281005 A1), Nikolaevich (RU 2427277 C2), and Smith (US 5394790 A).
Biglione teaches (Paragraph 0008) applying an electric field to food pieces and par-frying the food pieces in oil. Biglione further teaches (Paragraph 0019) marinating potato slices in a salt solution (an additive) prior to frying.
Biglione is silent on introducing an additive into said food product by bringing the additive into contact with said food product when said additive is dissolved in oil or emulsified. Biglione is further silent on setting a desired oil content of said food product to a specific predetermined value when the additive is introduced into said food product. Biglione is also silent on preserving said food product after said additive has been introduced in said food product and after the food product has been treated to attain the desired oil content.
Desai teaches (Paragraph 0003, 0068) an improved method for the production of reduced oil potato chips and more particularly to a method of controlling the oil-pickup within the fryer, wherein hot-potato pre-treatment, followed by frying and then finally combined with a post-fryer, superheated-steam treatment, should enable the manufacture of fried potato chips having an oil content as low as 18% by weight (specific, predetermined value).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Biglione to incorporate the method of adjusting the oil content taught by Desai since both are directed to processes for making potato chips, since both teach adjusting the oil content during frying, since producing potato chips with a specific predetermined oil content is known in the art as shown by Desai, and since low oil content is desirable for nutritional reasons and many consumers prefer healthier alternatives to the traditional snack foods which can be achieved by decreasing the oil content of the chip (Desai, Paragraph 0010).
Nikolaevich teaches (Paragraphs 0014 and 0015) a method for the production of edible oil that includes grinding spices to a powdery state, adding spices to liquid vegetable refined oil, mixing, and infusing spices in oil, resulting in the production of edible oil with antiseptic and antioxidant properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Biglione as modified above to incorporate the spice infusion process taught by Nikolaevich into oil frying process, resulting in the introduction of an additive into a food product by bringing the additive into contact with the food product when the additive is dissolved in oil or emulsified, since both Biglione (as modified above) and Nikolaevich teach treatment of a food product in oil, since it is known in the art to infuse additives in edible oil as shown by Nikolaevich, and since substances transferred from the spices to the oil provide an antiseptic effect of that is manifested in the destruction or slowing down of the growth of microorganisms and is used to extend the shelf life of food (Nikolaevich, Paragraphs 0017-0022).
Smith teaches (Col. 2, lines 8-19) a potato chip making process in which potato chips are fried and subsequently packaged (where packaging the chips constitutes preserving them).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Biglione to incorporate the packaging (preservation) step of Smith since both are directed to processes for producing potato chips, since both teach frying potato chips, since packaging fried potato chips is known in the art as shown by Smith, and since most of the potato chips are consumed in the future, the potato chips are packaged in a way that preserves their freshness so that they do not spoil in transit or while being stored before sale to the consumer (Smith, Col. 1, lines 29-33).

Response to Arguments
Applicant's arguments filed 02/14/2022 regarding the secondary reference Desai (US 20110281005 A1)  have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that a step of adjusting the oil content to a predetermined desired value and treating a food product to attain the desired oil content is not disclosed in Desai because Desai relates to a method for reducing the oil content of a potato chip, the Examiner maintains that Desai teaches the claimed limitation. Adjusting an oil content includes both increasing or decreasing the oil content, so a method of reducing the oil content constitutes treatment to obtain a desired oil content.
The Applicant also argues that referring to potato chips having an oil content as low as 18% by weight does not disclose or suggest the feature of "setting a desired oil content of said food to a specific predetermined value", and objectively, Desai et al. does not teach more than can be taken from the citation of Biglione, namely producing potato chips with as little oil as possible, where "as low as possible" is by no means the same as a specific predetermined value'. The Applicant further argues that Desai et al. may refer to a pre-treatment stage, in which the potatoes are immersed in a hot water bath, however, in such pre-treatment step, prior to conserving the food by frying, no adjustment to a specific oil content of the food product is made. 
The Examiner asserts, as explained in the previous office action, Desai teaches (Paragraph 0003, 0068) an improved method for the production of reduced oil potato chips and more particularly to a method of controlling the oil-pickup within the fryer, wherein hot-potato pre-treatment, followed by frying and then finally combined with a post-fryer, superheated-steam treatment, should enable the manufacture of fried potato chips having an oil content as low as 18% by weight. Desai is directly concerned with controlling the oil content of the potato chip. Moreover, an oil content of 18% constitutes a specific predetermined value. Simply because it is the lower limit achievable by the process of Desai, does not change the fact that Desai describes 18% as a specific valuable achievable by the described process. Stating that potato chips with an oil content as low as 18% can be produced does indicate than values other than 18% are possible with the method of Desai, but that does not contradict the claim limitations, which only requires a specific predetermined value is achieved but does not require that the process can only achieve one specific predetermined value. Therefore, Desai teaches the claimed limitation. 
In response to applicant's argument that the examiner's conclusion of obviousness regarding the combination of Biglione and Desai is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant's arguments filed 02/14/2022 regarding the secondary reference Smith (US 5394790 A) have been fully considered but they are not persuasive. 
In response to the applicant’s argument that that the combination of Smith with Biglione and Desai can only be based on hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to the Applicant’s argument against Smith that “objectively, the frying step is the preservation step, in particular if starting from Biglione,” and “packaging an already preserved food does not render the preceding, actual preservation step as a method step that takes place before the food preservation” the Examiner asserts that packaging does constitute a preservation step since packaging prevents contact between the food product and outside contaminates that would harm or degrade the food thus preserving the food. While frying may also constitute a preservation step, the Applicant’s claims only require that some form or preservation occur after an additive has been introduced and the oil content adjusted. The claims do not preclude other preservation steps from occurring at various stages of the process.
Regarding the Applicant’s argument that Smith does not disclose or suggest adjusting a desired oil content, let alone adjusting the oil content in a food prior to frying  and consequently, Smith et al. would not and could not have led a person skilled in the relevant art to the methods of producing a food product as disclosed and claimed by Applicant, the Examiner maintains that even if Smith is not specifically directed to adjusting an oil content of a food product, it is still directed to treatment and preservation of a food product, and therefore is in the same field of invention as the Applicant’s claimed invention. 
Applicant's arguments filed 02/14/2022 regarding the secondary reference Nikolaevich (RU 2427277 C2) have been fully considered but they are not persuasive. 
The Applicant has argued that Nikolaevich fails to teach setting a desired oil content to a specific predetermined value and treating a food product to attain the predetermined oil content in the context of a PEF treatment. However, these limitations are met by Biglione (US 2017/0035078 A1) in view of Desai (US 20110281005 A1) as explained above. 
Applicant's arguments filed 02/14/2022 regarding the secondary reference Romero (US 20040115334 A1) have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that Romero supports the arguments previously advanced by Applicant that the treatment in a saline solution of Biglione (and of Romero), does not constitute a step of introducing an additive into said food product, and this saline washing rather removes components out of the food product, the complete opposite of the claimed methods which add components to the food product, the Examiner maintains that Romero and Biglione teach addition of an additive. Contact between the saline solution and potatoes will necessarily result in the absorption of some amount of salt, and the Applicant has set no limitations on the exact amount of additive provided to the food product. The removal of starch during the introduction of the salt from the saline solution does not negate the fact that an additive is introduced, and nothing in the claims excludes the removal of starch during the treatment process. 
Regarding the Applicant’s argument that the disclosures of Biglione and Romero do not support how the treatment in the saline solution could speed up the process of adding salt, let alone to set a predetermined desired oil content and treat the food product to attain the desired oil content, it should be noted that the Examiner has suggested that the mechanical treatment of stirring would increase the absorption of salt into the potatoes by increasing the force of contact between he saline solution and the potatoes, and the setting of the oil content is taught by Biglione (US 2017/0035078 A1) in view of Desai (US 20110281005 A1) as explained above.
Applicant's arguments filed 02/14/2022 regarding the secondary reference De Rooij (US 5045335 A) have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that De Rooij does not disclose or suggest the feature of setting a predetermined desired oil content of the food product to a specific predetermined value and treating the food product to attain the desired oil content, the Examiner asserts that these limitations are met by Biglione (US 2017/0035078 A1) in view of Desai (US 20110281005 A1) as explained above.
In response to the Applicant’s Argument that De Rooij exclusively influences the aroma profile of a potato product by adding an aqueous solution with substances, which contradicts and teaches away from adjusting and treating a food product to attain an oil content of a specific predetermined value, the Examiner notes that the Applicant has not explained how adding the flavored precursors would prevent or discourage the adjustment of a food’s oil content. The Applicant’s own claims are directed to the addition of an additive in addition to adjusting oil content, and treating potatoes with an aqueous solution does not appear to exclude the possibility of adjusting the oil content. 
Applicant's arguments filed 02/14/2022 regarding the pertinent prior art Hibbs (US 5204133 A) have been fully considered but they are not persuasive. 
The mention of Hibbs in the Response to Arguments is a typo, for which the Examiner apologizes. Hibbs should only be listed as pertinent prior art, and the Response to Arguments should read:
“a new ground(s) of rejection is made in view of Biglione (US 2017/0035078 A1) and Hibbs (US 5204133 A) Desai (US 20110281005 A1) and Smith (US 5394790 A) for claim 1 and Biglione (US 2017/0035078 A1), Hibbs (US 5204133 A), Desai (US 20110281005 A1), Smith (US 5394790 A), and Nikolaevich (RU 2427277 C2) for claim 23 as shown above.”
As claims 1 and 23 recite the appropriate references, and the Response to Arguments was simply stating that a new grounds of rejection had been made, the Examiner believes the previous rejection remains sufficient. 
For all the reasons stated above, claims 1, 23, and all dependent claims remain rejected under 35 USC 103. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792